DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 6, the claim depends upon claim 5 which establishes a chamber through which fiber strands can be passed; however, no particular orientation of the chamber is established nor a particular geometry defining any sides.  Claim 6 requires a membrane on “its upper side” implying without positively reciting that the chamber has an upper side and that the upper side is singular rendering the claim indefinite.    
With regards to claims 7 and 10, the claims are indefinite for use of the term “preferably”.  It is unclear if the limitations following the phrase are positively required by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (PN 6186769) in view of Ramani et al. (PN 5895622) and Muzzy (PN 5302419).
With regards to claims 1 and 5, Hawley teaches a method for producing composite parts comprising providing fiber strands (2a, 4a) to a coating chamber 
In a similar field of endeavor of coating fibers to produce composite parts, Ramani teaches a method for producing impregnated fiber materials (Abstract) comprising providing fiber strands (14) in the form of a tow (12) from a supply spool (22) into a chamber (60) where a stream of airborne particles (air-powder mixture) is provided along with an electrode (50) to charge (ionize) the mixture and coat the fiber strands which are grounded by a grounding pulley (34) as seen in Fig. 1 (col 4 ln 48-col 5 ln 17, col 5 ln 37-col 6 ln 45).  Ramani teaches that the coated fibers then exit the chamber where they can be fixed and wound upon a collection spool for subsequent manufacturing of composite parts (col 6 ln 55-65).  Ramani teaches that the chamber may be supplied with the air-powder mixture by providing an air stream produced and guided through a venture nozzle (565a), wherein powder is removed from a storage container by means of a screw conveyor (564b) and supplied to the Venturi nozzle, wherein a stream of an air-powder mixture is formed in the direction of flow downstream of the Venturi nozzle and this stream is introduced into the chamber (Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the coating method of Ramani for the coating method of Hawley as both relate to the continuous coating of fiber materials with resin for producing 
Ramani does not teach ionization of the air prior to introduction of the polymer material; however, as taught by Muzzy it was known in the art of powder fusion coating that the air which serves as a medium to carry a polymer coating can be charged prior to mixing with the polymer particulate (Abstract, Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a negative charge to the air prior to introduction of the coating material as both Ramani and Muzzy relate to polymer powder coating of fiber materials in a chamber to provide prepregs in which an electrical potential is used to facilitate coating presenting a reasonable expectation of success, and doing so utilizes a known technique for providing electrical potential to a powder coating system yielding predictable results.
With regards to claim 2, Ramani teaches that the screw conveyor is under the storage container (Fig. 6).
With regards to claim 8, Ramani and Muzzy both teach including an ionizing device (electrodes) to produce ionized air.
With regards to claim 9, Hawley teaches that the shaping device is an injection mold (64).
With regards to claim 10, Hawley teaches that a tube (enclosure) is provided from the exit of the coating chamber to the opening of the plasticizing device which takes in the fibers (Fig. 7).
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (PN 6186769) in view of Ramani et al. (PN 5895622) and Muzzy (PN 5302419) as applied to claims 1 and 5 above, and further in view of Silva et al. (NPL – New Powder Coating Equipment to Produce Continuous Fiber Thermoplastic Matrix Towpregs).
With regards to claims 3 and 7, Hawley in view of Ramani and Muzzy as applied to claims 1 and 5 above teaches a method and apparatus for powder coating a substrate utilizing a source of air mixed with powder materials that are passed through an acceleration nozzle (Venturi) and routed to the substrate.  Ramani does not teach including a source of heating for the air preferably upstream of the Venturi nozzle.
Silva teaches that it was known in the art at the time the invention was effectively filed to utilize heated air as heat is needed to help soften the polymer material and aid in application in a similar powder coating process and device to form thermoplastic impregnated towpregs (Abstract, Fig. 1, pg 247-250).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a heating means to provide an elevated temperature of the air to aid in application as such heating means were known in the art for air in a powder coating system and doing so provides use of a known improvement to a similar method and device yielding predictable results.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (PN 6186769) in view of Ramani et al. (PN 5895622) and Muzzy (PN 5302419) and  as applied to claim 3 above, and further in view of Woodmansee et al. (PN 5134959).
With regards to claim 4, Hawley in view of Ramani and Muzzy and Silva as applied to claim 3 above teaches a method for continuous impregnation of fiber materials with an airborne plastic material including heating means for the air, but does not explicitly teach having the air heated to a temperature at which the plastic begins to melt; however, in a similar field of endeavor, Woodmansee teaches that it was known in the art of continuous powder coating of fiber materials with an airborne polymer to heat the gas such as air to a temperature sufficient to begin to melt the particles to be applied to the fiber (Abstract, Fig. 1, 2, col 2 ln 23-30).  It would have been obvious to one of ordinary skill to utilize a temperature sufficient to begin melting of the polymer in Hawley in view of Ramani, Muzzy and Silva as such was known in the art at the time the invention was effectively filed as a suitable temperature for powder application as taught by Woodmansee and doing so aids in application of the coating to the fibers.




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (PN 6186769) in view of Ramani et al. (PN 5895622) and Muzzy (PN 5302419) as applied to claims 1 and 5 above, and further in view of Mauchle et al. (Pub No 2008/0184793).
With regards to claim 6, Hawley in view of Ramani and Muzzy as applied to claim 5 above teaches a powder coating system using pressurized airborne powder with an enclosed chamber, but does not explicitly teach that the chamber 
Mauchle teaches that it was known in the art at the time the invention was effectively filed that sensors used in a powder coating device may be installed in a pressurized air chamber with a protective air permeable membrane that is impermeable to the powder (Abstract, ¶ 0006, claim 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such a protective membrane for a sensor in the powder coating device of Ramani and the use of sensors in plastics processing is routine and conventional.  With regards to the placement of a sensor in the device of Hawley in view of Ramani, barring a showing of unexpected results the particular placement of a sensor constitutes a mere rearrangement of parts including at a location corresponding to an upper side of any of the surfaces of the chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742